      Case 8-21-70611-reg           Doc 23       Filed 04/16/21       Entered 04/16/21 15:25:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
BARNET LOUIS LIBERMAN,                                              Case No. 8-21-70611-reg
                                                                  :
                                         Debtor.                  :
                                                                  :
----------------------------------------------------------------- x


       NOTICE OF TELPEPHONIC HEARING TO CONSIDER THE DEBTOR’S
        MOTION FOR ORDER (I) AUTHORIZING THE DEBTOR TO OBTAIN
        POSTPETITION FINANCING (II) GRANTING SECURITY INTERESTS
         AND SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (III)
          MODIFYING THE AUTOMATIC STAY; AND (IV) AUTHORIZING
         THE DEBTOR TO ENTER INTO AGREEMENTS WITH 305-421 LLC

                 PLEASE TAKE NOTICE that on the date hereof, Barnet Louis Liberman, the

above-referenced debtor and debtor-in-possession (the “Debtor”) filed the annexed Motion for

Order (I) Authorizing the Debtor to Obtain Postpetition Financing (II) Granting Security

Interests and Superpriority Administrative Expense Status; (III)Modifying the Automatic Stay;

and (IV) Authorizing the Debtor to Enter into Agreements with 305-421 LLC (the “Motion”).

The undersigned proposed counsel will present the Motion to the Honorable Robert E.

Grossman, United States Bankruptcy Judge, United States Bankruptcy Court for the Eastern

District of New York (the “Court”), at a telephonic hearing to be held on May 10, 2021 at 10:00

a.m. (ET) (the “Telephonic Hearing”).

                PLEASE TAKE FURTHER NOTICE, that objections to the relief requested in

the Motion, if any, must be in writing, conform with Title 11 of the United States Code and

Bankruptcy Rules, state with particularity the grounds therefor, and be filed with the Court, with

a courtesy copy to the Chambers of the Honorable Robert E. Grossman, United States
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21      Entered 04/16/21 15:25:50




Bankruptcy Judge, United States Bankruptcy Court for the Eastern District of New York, if

required, and served upon, so as to be received by: (i) Rosen & Associates, P.C., proposed

counsel to the Debtor, 747 Third Avenue, New York, New York 10017-2803, Attn.: Sanford P.

Rosen, Esq. (srosen@rosenpc,.com); (ii) Office of the United States Trustee for the Eastern

District of New York, Alfonse D’Amato Federal Courthouse, 560 Federal Plaza, Central Islip,

New York 11722, Attn.: Christine H. Black, Esq., Assistant United States Trustee; and (iii)

Rosenberg & Estis, P.C., counsel to 305-421 LLC, 733 Third Avenue, New York, New York

10017, Attn:. John Giampolo, Esq. (jgiampolo@rosenbergestis.com), no later than May 3, 2021

at 4:00 p.m. (the “Objection Deadline”), as follows: (a) (i) through the Court’s electronic filing

system, in accordance with General Order M-242, which may by assessed through the internet at

the Bankruptcy Court’s website at www.nyeb.uscourts.gov by registered users; and (ii) in

portable document format (“PDF”) using Adobe Exchange Software for conversion; or (b) if by

a party that is unable to file electronically, such party shall submit the objection in PDF format

on portable media in an envelope with the case name, case number, type and title of document,

document number to which the objection refers and the file name on the outside of the envelope.

                 PLEASE TAKE FURTHER NOTICE, that in order to attend the Telephonic

Hearing, in accordance with the Court’s rules and procedures, all parties must email the

Courtroom Deputy at: reg_hearings@nyeb.uscourts.gov at least 24 hours in advance of the

scheduled hearing to identify the parties that will appear. All attorneys must also identify the

party that the attorney represents. The Court’s relevant rules and procedures for attending the

Telephonic Hearing are set forth more fully at https://www.nyeb.uscourts.gov/content/judge-

robert-e-grossman.




                                                 2
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21      Entered 04/16/21 15:25:50




                 PLEASE TAKE FURTHER NOTICE, that a copy of the Motion may be

obtained by either: (i) accessing the Court’s website at www.nyeb.uscourts.gov, (ii) contacting

proposed counsel to the Debtor, or (iii) contacting the Office of the Clerk of the Court at Central

Islip, New York. Note that a PACER password is needed to access documents on the Court’s

website.

DATED: New York, New York
       April 8, 2021
                                            BARNET LOUIS LIBERMAN
                                             Debtor and Debtor in Possession
                                            By his Proposed Counsel

                                            ROSEN & ASSOCIATES, P.C.

                                            By: /s/ Sanford P. Rosen
                                                    Sanford P. Rosen
                                            747 Third Avenue
                                            New York, New York 10017-2803
                                            (212) 223-1100




                                                 3
      Case 8-21-70611-reg       Doc 23     Filed 04/16/21    Entered 04/16/21 15:25:50




                                                    Hearing Date: May 10, 2021
                                                           Time: 10:00 a.m.
ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor
  and Debtor-in-Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                        Chapter 11
 BARNET LOUIS LIBERMAN,
                                                        Case No. 8-21-70611-reg
                              Debtor.



         DEBTOR’S MOTION FOR ORDER (I) AUTHORIZING THE
     DEBTOR TO OBTAIN POSTPETITION FINANCING; (II) GRANTING
     SECURITY INTERESTS AND SUPERPRIORITY ADMINISTRATIVE
   EXPENSE STATUS; (III) MODIFYING THE AUTOMATIC STAY; AND (IV)
AUTHORIZING THE DEBTOR TO ENTER INTO AGREEMENTS WITH 305-421 LLC

TO THE HONORABLE ROBERT E. GROSSMAN,
UNITED STATES BANKRUPTCY JUDGE:

              Barnet Louis Liberman, the above-referenced debtor and debtor-in-possession (the

“Debtor”), by and through his undersigned proposed counsel, hereby moves this Court

(“Motion”) for the entry of an order, substantially in the form attached hereto as Exhibit A (the

“Financing Order”), pursuant to 11 U.S.C. §§ 105, 362, 364 and 507, Rules 2002, 4001 and 9014

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-5 of the

Local Bankruptcy Rules for the Eastern District of New York (the “Local Rules”): (i) authorizing

the Debtor to obtain postpetition financing; (ii) granting security interests and superpriority
      Case 8-21-70611-reg        Doc 23    Filed 04/16/21     Entered 04/16/21 15:25:50




administrative expense status; (iii) modifying the automatic stay; and (iv) authorizing the Debtor

to enter into agreements with 305-421 LLC, and respectfully represents as follows:

               JURISDICTION, VENUE AND STATUTORY PREDICATES

               1.     This Court has jurisdiction to consider this core proceeding pursuant to 28

U.S.C. §§ 157 and 1334. Venue of these proceedings is proper in this District pursuant to 28 U.S.C.

§§ 1408 and 1409.

               2.     The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105,

362, 364, and 507(b), as supplemented by Bankruptcy Rules 2002, 4001, 9013 and 9014 and Local

Rule 4001-5.

                                       BACKGROUND

               3.     The Debtor is a real estate developer and syndicator with over fifty years of

experience in the Manhattan residential rental and condominium sector.

               4.     The Debtor’s primary assets consist of ownership interests in various

entities which own and/or operate condominium developments in New York City.

               5.     Among of the Debtor’s better-known projects are the condominiums

located at 305 Second Avenue (also known as “Rutherford Place”) and 421 Hudson Street (also

known as “Printing House”). For many years, the Debtor’s partner has been Winthrop D.

Chamberlin (“Chamberlin”).

       A.      Rutherford Place

               6.     Located in the heart of Manhattan’s Gramercy Park lies Rutherford Place,

built by J.P. Morgan and designed by Robert Henderson Robertson in 1902, this beautiful 10-story

building, now known for its 127 unique luxury apartments and classic Beaux Arts facade, operated

as a maternity ward—once the New York Society of the Lying-In Hospital—for over eighty years.




                                                2
      Case 8-21-70611-reg           Doc 23   Filed 04/16/21     Entered 04/16/21 15:25:50




               7.      In 1984, the Debtor partnered with Chamberlin and converted Rutherford

Place into a luxury apartment complex. Its conversion was praised for maintaining many of the

building’s historically significant detailing and ornamentation.

               8.      Currently listed on the National Register of Historic Places, Rutherford

Place was realigned and converted to condominiums in 2006 to form 127 unique, multi-level

homes featuring fully renovated, elite finishes, double-glazed mahogany windows, and ultra-high

ceilings reaching seventeen feet.

               9.      Now one of the most expensive addresses in its area, residents of Rutherford

Place enjoy the prestige of living in a land-marked building coupled with all of the conveniences

of modern luxury residences.

       B.      Printing House

               10.     Capped with a dramatic green cornice in Manhattan’s West Village,

Printing House, built in 1911 as an industrial printing building, was converted by the Debtor and

Chamberlin into luxury lofts in 1979 and was in the vanguard of the luxury loft era that still defines

downtown Manhattan living. Printing House now offers 184 units, all with high ceilings and

massive windows overlooking James Walker Park and the 19th Century townhouses that line St.

Lukes Place. Inside, the lofts have carefully considered finishes in open layouts. Two 4,200-

square-foot townhomes offer private elevators, rooftop terraces, floor-to-ceiling windows, and

gas-burning fireplaces. A notable feature is its Mews, a 200-foot-long gated and landscaped lane

stretching from Leroy to Clarkson Street designed by Gunn Landscape Architecture.

       C.      Events Precipitating the Bankruptcy Filing

               11.     Despite a long history of success, the value of the Debtor’s interests has

been significantly impacted by the Coronavirus pandemic (“COVID-19”), which has contributed




                                                  3
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21      Entered 04/16/21 15:25:50




to a recession in the New York City residential real estate market, as well as construction issues

relating to the renovation of unsold condominium units.

               12.     Before the pandemic and the downturn in the residential real estate market,

the Debtor had a substantial liquidity cushion and was proactively engaging with creditors to

deleverage his capital structure and extend debt maturities to build a healthier balance sheet.

Unfortunately, that progress was extinguished with the onset of COVID-19. Moreover, the

Debtor’s affiliates, many of whose loan obligations have been guaranteed by the Debtor, are unable

to pay the upcoming debt service on their over-burdened capital structure.

               13.     Beleaguered by the severe decrease in apartment unit sales, residential and

commercial rent revenue loss, and negative pressure on property values resulting from crucial but

economically painful public safety measures, the Debtor faced imminent events of default under

guaranteed loan agreements in the summer of 2020 without access to working capital.

               14.     This inadequate working capital precluded the Debtor from restructuring

the debt of his affiliates that is associated with the unsold condominium units that are now at risk

of imminent foreclosure. This is particularly so with respect to the Debtor’s interest in 305 Second

Avenue Associates, L.P., the original sponsor of Rutherford Place, and parent entity of several

limited liability companies that still hold unsold condominium units.

               15.     Confronted with these financial constraints, on April 1, 2021 (the “Petition

Date”), the Debtor petitioned this Court for relief under chapter 11 of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

               16.     The Debtor is hopeful that this proceeding will allow him to maximize the

value of his assets for the benefit of all creditors and parties-in-interest and emerge from this

bankruptcy (and this pandemic) with an appropriately sized balance sheet.




                                                 4
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




               17.     Prior to the Petition Date, the Debtor negotiated a transaction which,

through a settlement with Chamberlin, will provide the wherewithal to achieve a restructuring,

reconcile management, governance, and funding issues, and thus hopefully not only preserve but

maximize the value of such interests.

               18.     Simultaneously herewith, the Debtor is filing a motion seeking the approval

of such transaction. Among the conditions precedent to the prospective lender’s obligation to make

the proposed DIP Financing available to the Debtor are (i) the Stipulation incorporating such

transaction is approved by a final non-appealable order entered by the Bankruptcy Court after a

hearing having been held on proper notice; and (ii) the transaction shall have closed.

               19.     Prior to the Petition Date, 3-4 Lender LLC (“Prior Lender”) made loans

aggregating $80,000 to the Debtor pursuant to (a) the terms and conditions set forth in that certain

Promissory Note, dated as of November 12, 2020 (as amended, supplemented or otherwise

modified from time to time through the Petition Date, the “Prepetition Credit Agreement”); and

(b) all other agreements, documents and instruments executed and/or delivered with, to, or in favor

of Prior Lender, including, without limitation, the Pledge and Security Agreement dated as of

November 12, 2020 (collectively, the “Prepetition Loan Documents”). The Prior Lender is an

affiliate of 305-421 LLC, the proposed lender to the Debtor.

               20.     As of the Petition Date, the Debtor was indebted to the Prior Lender under

the Prepetition Loan Documents in an aggregate outstanding principal amount of not less than

$80,000.00 plus interest accrued and accruing thereon, together with all costs, fees, expenses

(including attorneys’ fees and legal expenses) and other charges accrued, accruing or chargeable

with respect thereto, plus those other obligations that constitute obligations under the Prepetition

Credit Agreement (collectively, the “Prepetition Secured Obligations”).




                                                 5
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




               21.    Under the proposed Financing Order, described below, the Debtor will

acknowledge that the Prepetition Secured Obligations constitute legal, valid, binding, enforceable

and non-avoidable obligations of the Debtor and are deemed to be allowed claims against the

Debtor, which claims the Debtor agrees are oversecured, and are not subject to any offset,

recoupment, challenge, defense, counterclaim, avoidance, recharacterization or subordination

pursuant to the Bankruptcy Code or any other applicable law, and the Debtor does not possess,

shall not assert, forever releases, and is forever barred from bringing any claim, counterclaim,

setoff or defense of any kind, nature or description which would in any way affect the validity,

enforceability and non-avoidability of any of the Prepetition Secured Obligations.             The

acknowledgement will be binding on all parties including a subsequent trustee and

creditors.

               22.    As of the Petition Date, the Prepetition Secured Obligations were secured

pursuant to the Prepetition Loan Documents by valid, binding, perfected, enforceable and non-

avoidable security interests and liens (the “Prepetition Liens”) granted by the Debtor to Prior

Lender under the Prepetition Loan Documents, in the Debtor’s partnership interests in 305 Second

Avenue Associates, L.P. as more fully set forth in the Prepetition Loan Documents (the

“Prepetition Collateral”), and such security interest is perfected.

               23.    Under the proposed Financing Order, the Debtor will acknowledge that he

does not possess and will not assert any claim, counterclaim, setoff or defense of any kind, nature

or description which would in any way affect the validity, enforceability and non-avoidability of

Prior Lender’s liens, claims or security in the Prepetition Collateral. This acknowledgement will

be binding on all parties including a subsequent trustee and creditors.




                                                 6
      Case 8-21-70611-reg          Doc 23     Filed 04/16/21    Entered 04/16/21 15:25:50




               24.       With this background, the Debtor now seeks approval of $ 86,098 in DIP

Financing to finance and complete the Chapter 11 Case. The Court’s approval of the DIP Financing

will preserve the value of the Debtor’s interests for all the stakeholders of the Debtor.

                                      RELIEF REQUESTED

               25.       By this Motion, the Debtor requests entry of the Financing Order, described

below, granting, among other things, the following relief:

                     •   authority for the Debtor to obtain senior, non-priming, secured postpetition
                         financing (the “DIP Facility”) in an aggregate principal amount of $86,098
                         (the “Commitment”) (all of which, upon entry of the Financing Order and
                         satisfaction or waiver of the borrowing conditions set forth in the DIP Loan
                         Documents (as defined below) shall be made available to the Debtor and
                         may be drawn in a single draw);

                     •   authority (a) for the Debtor to enter into that certain Senior Secured,
                         Super-Priority Debtor-in-Possession Loan and Security Agreement,
                         between the Debtor, as Borrower, and 305-421 LLC, as Lender (the “DIP
                         Lender”), in substantially the same form as filed herewith as Exhibit 1 to
                         the Financing Order (as amended, restated, supplemented or otherwise
                         modified from time to time in accordance with the terms thereof, the “DIP
                         Credit Agreement” and, together with any ancillary, collateral or related
                         documents and agreements, the “DIP Loan Documents”);

                     •   authority for the Debtor to use the DIP Facility and the proceeds thereof in
                         accordance with the DIP Loan Documents to fund the postpetition working
                         capital needs of the Debtor during the pendency of the chapter 11 case,
                         solely in accordance with the DIP Loan Documents, the DIP Budget, which
                         is attached hereto as Exhibit 2 to the Financing Order and the Financing
                         Order;

                     •   authority for the Debtor to grant to the DIP Lender valid, enforceable, non-
                         avoidable, automatically and fully perfected security interests, liens and
                         superpriority claims, including allowed superpriority administrative
                         expense claims pursuant to sections 364(c)(1) and 507(b) of the
                         Bankruptcy Code, subject only to the Carve-Out (as defined below) and
                         pre-petition liens pursuant to sections 364(c)(2) and 364(c)(3) of the
                         Bankruptcy Code in the Collateral (as defined below) (and all proceeds
                         thereof), including, without limitation, all property constituting “Cash
                         Collateral,” as defined in section 363(a) of the Bankruptcy Code (“Cash




                                                  7
        Case 8-21-70611-reg             Doc 23       Filed 04/16/21         Entered 04/16/21 15:25:50




                            Collateral”), to secure all DIP Obligations (as defined below), as more
                            fully set forth in the Financing Order;

                        •   waiver by the Debtor of all rights to surcharge against the collateral of the
                            DIP Lender and the Prior Lender, defined below, pursuant to section 506(c)
                            of the Bankruptcy Code;

                        •   waiver of the equitable doctrine of marshaling or any other similar doctrine
                            with respect to any collateral of the DIP Lender and the Prior Lender;

                        •   ratification of the validity, enforceability and non-avoidability of Prior
                            Lender’s liens, claims or security in the Prepetition Collateral; and

                        •   modification of the automatic stay to the extent hereinafter set forth and
                            waiving the 14-day stay provisions of Bankruptcy Rules 4001(a)(3) and
                            6004(h).


                                 SUMMARY OF THE DIP FACILITY 1

                  26.       Pursuant to Bankruptcy Rule 4001(b), (c) and (d), the following is a concise

statement and summary of the proposed material terms of the DIP Facility, as specified in the Loan

Documents:

    Overview of the Postpetition Financing

    DIP Agreement Parties                        Borrower: the Debtor
                                                 Lender: 305-421 LLC, a New York limited liability
                                                 company

                                                 DIP Agreement, introduction

    Maturity                                     The full outstanding principal amount, together with all
                                                 accrued and unpaid interest and fees, are due and
                                                 payable on the Maturity Date, which is defined as the
    Bankruptcy Rule 4001(b)(1)(B)(iii)           earliest of (i) the Stated Maturity Date ([]); (ii) the
                                                 effective date of a plan of reorganization; (iii) entry of


1
 The terms and conditions set forth herein are qualified in their entirety by reference to the provisions of the DIP Loan
Documents. In the event of any inconsistency between the description of the terms of the DIP Loan Documents
contained in this Motion and the actual DIP Loan Documents, the terms of the DIP Loan Documents shall govern.
Capitalized terms not defined in this summary shall have the meaning ascribed to them in the DIP Loan Documents.




                                                           8
    Case 8-21-70611-reg       Doc 23   Filed 04/16/21      Entered 04/16/21 15:25:50




                                    an order converting the Chapter 11 Case to a case under
                                    chapter 7 of the Bankruptcy Code or dismissing the
                                    Chapter 11 Case; (iv) the closing of a sale of all, or
                                    substantially all, the assets of Borrower; and (v) the
                                    acceleration of the outstanding Obligations or
                                    termination of the Commitment as a result of the
                                    occurrence and continuation of an Event of Default.

                                    Financing Order, ¶9.
                                    DIP Agreement, p. 8.

Purpose                             DIP Facility: The Debtor shall use advances of credit
                                    under the DIP Facility (the “DIP Facility Loans”) only
                                    for the express purposes specifically set forth in the
Bankruptcy Rule 4001(b)(1)(B)(ii)   Financing Order and the DIP Loan Documents. The
                                    Debtor is authorized to use the proceeds of the DIP
                                    Facility Loans to fund the postpetition working capital
                                    needs of the Debtor during the pendency of the Chapter
                                    11 Case solely in accordance with the DIP Loan
                                    Documents (including, but not limited to, the Budget)
                                    and the Financing Order. Notwithstanding anything
                                    herein, the extensions of credit under the DIP Facility
                                    shall not constitute Cash Collateral of the Prior Lender.

                                    Financing Order, ¶4.
                                    DIP Agreement, ¶6.11.




Interest Rate                       Interest Rate: All Advances shall bear interest on the
                                    Daily Balance thereof at a rate equal to fifteen percent
                                    (15%) per annum. For the avoidance of doubt, for the
                                    purpose of calculating interest the Daily Balance shall
                                    exclude accrued but unpaid interest due or owing. Upon
                                    the occurrence and during the continuation of an Event
                                    of Default, all Obligations shall bear interest on the
                                    Daily Balance thereof at a per annum rate equal to five
Bankruptcy Rule                     percentage points (5%) above the per annum rate
                                    otherwise applicable upon notice from the DIP Lender
                                    of its election to impose interest at the default rate. Any




                                            9
       Case 8-21-70611-reg    Doc 23   Filed 04/16/21      Entered 04/16/21 15:25:50




                                    such notice may impose interest at the default rate
                                    retroactively to the date of the occurrence of the related
                                    Event of Default.

                                    DIP Agreement, ¶2.4(a).


DIP Commitment                      Total aggregate term loan commitment of $86,098
                                    to be disbursed upon entry of Financing Oder and
                                    subject to the terms and conditions of the DIP Loan
Bankruptcy Rule 4001(c)(1)(B)(ii)   Documents.

                                    Financing Order, ¶3.
                                    DIP Agreement, ¶2.1(a).

Fees                                Commitment Fee 3% and Exit Fee 3%

                                    The Debtor is authorized and directed to pay on the
                                    Maturity Date, all other fees, costs, expenses and other
                                    amounts payable under the terms of the Financing Order
                                    and the DIP Loan Documents and all other fees and out-
                                    of-pocket costs and expenses of the DIP Lender in
                                    accordance with the terms of the Financing Order and
                                    the DIP Loan Documents (including, without limitation,
                                    the documented postpetition fees and out-of-pocket
                                    costs and expenses of counsel to the DIP Lender),
                                    subject to receiving a written invoice therefor.

                                    Financing Order, ¶6.
                                    DIP Agreement, ¶2.8.

Liens and Priorities of DIP         Effective immediately as of the entry of the Financing
Obligations                         Order, as security for the DIP Obligations, the DIP
                                    Lender is granted continuing, valid, binding,
                                    enforceable, non-avoidable, and automatically and
                                    properly perfected security interests in and liens
                                    collectively, the “DIP Liens”) on all DIP Collateral as
                                    collateral security for the prompt and complete
                                    performance and payment when due (whether at the
                                    Stated Maturity Date (i.e. [], 2021), by acceleration, or
                                    otherwise) of the DIP Obligations.

                                    The term “DIP Collateral” means collectively all
                                    prepetition and postpetition real property and all




                                            10
Case 8-21-70611-reg   Doc 23    Filed 04/16/21      Entered 04/16/21 15:25:50




                           prepetition and postpetition tangible and intangible
                           personal property of the Debtor wherever located and
                           whether now owned or hereafter acquired, including,
                           but not limited to, all accounts, contracts rights, chattel
                           paper, cash, general intangibles, intellectual property,
                           machinery, equipment, goods, inventory, furniture,
                           fixtures, letter of credit rights, books and records,
                           deposit accounts, documents, instruments, commercial
                           tort claims, rents, insurance proceeds (as each such term
                           above is defined in the UCC, to the extent applicable).

                           Financing Order, ¶9.
                           DIP Agreement, ¶9.2.

                           Priority of DIP Liens. To secure the DIP Obligations,
                           immediately upon and effective as of entry of the
                           Financing Order, the DIP Lender is hereby granted on a
                           final basis, continuing, valid, binding, enforceable, non-
                           avoidable, and automatically and properly perfected
                           first priority DIP Liens in the DIP Collateral as follows,
                           in each case subject to the Carve-Out:

                               (i) Pursuant to section 364(c)(2) of the Bankruptcy
                               Code, valid, binding, continuing, enforceable, non-
                               avoidable automatically and fully perfected first
                               priority liens on and security interests in all DIP
                               Collateral that is not otherwise subject to any valid,
                               enforceable, and non- avoidable liens on and security
                               interests in the DIP Collateral that (A) were perfected
                               prior to the Petition Date (or perfected on or after the
                               Petition Date to the extent permitted by Section
                               546(b) of the Bankruptcy Code), (B) are not subject
                               to avoidance, disallowance, or subordination pursuant
                               to the Bankruptcy Code or applicable non-bankruptcy
                               law; and

                               (ii) Pursuant to section 364(c)(3) of the Bankruptcy
                               Code, valid, enforceable, non-avoidable
                               automatically and fully perfected junior liens on and
                               security interests in all DIP Collateral (other than as
                               set forth in clauses (i) and (ii)) subordinate only to the
                               Permitted Prior Liens. Except as expressly set forth
                               herein, the DIP Liens and the DIP Superpriority
                               Claims shall not be made junior to or pari passu with




                                    11
Case 8-21-70611-reg   Doc 23   Filed 04/16/21    Entered 04/16/21 15:25:50




                                   (1) any lien, security interest or claim
                                   heretofore or hereinafter granted in the Chapter
                                   11 Case or any successor case, and shall be
                                   valid and enforceable against the Debtor, his
                                   estate, any trustee or any other estate
                                   representative appointed or elected in the
                                   Chapter 11 Case or any successor case and/or
                                   upon the dismissal or conversion of the Chapter
                                   11 Case or any successor case, (2) any lien that
                                   is avoided and preserved for the benefit of the
                                   Debtor and his estate under section 551 of the
                                   Bankruptcy Code or otherwise, and (3) any
                                   liens arising after the Petition Date excluding
                                   any liens or security interests granted in favor of
                                   any federal, state, municipal or other
                                   governmental unit, commission, or board for
                                   any liability of the Debtor.

                           Financing Order, ¶10.
                           DIP Agreement, ¶9.2.

                           Superpriority Claims: In accordance with section
                           364(c)(1) of the Bankruptcy Code, the DIP Obligations
                           shall constitute an allowed senior administrative
                           expense claim against the Debtor and his estate (the
                           “DIP Superpriority Claims”) with priority in payment
                           over any and all administrative expenses at any time
                           existing or arising, of any kind or nature whatsoever,
                           including, without limitation, the kinds specified or
                           ordered pursuant to any provision of the Bankruptcy
                           Code, including, but not limited to, sections 105, 326,
                           328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113
                           and 1114 of the Bankruptcy Code or otherwise,
                           including those resulting from the conversion of the
                           Chapter 11 Case pursuant to section 1112 of the
                           Bankruptcy Code, whether or not such expenses or
                           claims may become secured by a judgment lien or other
                           non-consensual lien, levy or attachment; provided,
                           however, that the DIP Superpriority Claims shall be
                           subject to and subordinate to only the Carve-Out;
                           provided, further that the DIP Superpriority Claims shall
                           have recourse to and be payable from all prepetition and
                           postpetition property and assets of the Debtor and the
                           estate and all DIP Collateral and all proceeds thereof.




                                  12
    Case 8-21-70611-reg          Doc 23   Filed 04/16/21     Entered 04/16/21 15:25:50




                                      Financing Order, ¶8.
                                      DIP Agreement, ¶9.1.

Carv- Out                             Carve-Out: The term “Carve-Out” means, the sum of
                                      all fees required to be paid to the Clerk of the Court and
                                      to the U.S. Trustee pursuant to 28 U.S.C. §1930(a) and
                                      section 31 U.S.C. § 3717. The Carve-Out will be
Bankruptcy Rule 4001(b)(1)(B)(iii)    funded out of proceeds of DIP Liens in the DIP
                                      Collateral.

                                      Financing Order, ¶[].

                                      DIP Agreement, ¶9.1.

Events of Default, Termination        The DIP Agreement contains certain customary Events
Events                                of Default, including the following:

                                          •   The Borrower shall fail to pay any Obligation to
                                              the DIP Lender when due, including, but not
                                              limited to, the payment of principal, interest or
                                              any Fees or costs due to the DIP Lender under
                                              the DIP Loan Documents;

                                          •   The Borrower shall fail to comply with his
                                              obligations under Sections 5.1, 5.2, 5.3, 5.4, 5.8,
                                              5.11, 5.12, Section 6 and/or Section 9 of the DIP
                                              Loan Documents;

                                          •   Any representation or warranty made by the
                                              Debtor in the DIP Loan Documents or in any
                                              agreement, certificate, instrument or financial
                                              statement or other statement delivered to the
                                              Lender pursuant to or in connection with same
                                              which shall prove to have been incorrect in any
                                              material respect when made or deemed made,
                                              which failure or breach shall continue for ten
                                              (10) Business Days after the date upon which
                                              such default is known or reasonably should have
                                              become known to the Borrower or he has
                                              received a written notice of such failure or
                                              breach from the DIP Lender;

                                          •   The Debtor shall file a motion with the
                                              Bankruptcy Court or any other court with




                                              13
Case 8-21-70611-reg   Doc 23   Filed 04/16/21     Entered 04/16/21 15:25:50




                                   jurisdiction in the matter seeking an order, or an
                                   order is otherwise entered, modifying, reversing,
                                   revoking, staying, rescinding, vacating, or
                                   amending the Financing Order or any of the DIP
                                   Loan Documents;

                               •   The Debtor shall file or obtain Bankruptcy Court
                                   approval of a disclosure statement for a plan of
                                   reorganization that does not propose to pay in
                                   full in cash all Obligations on the effective date
                                   of said plan;

                               •   The Debtor shall file any motion or application,
                                   or the Bankruptcy Court allows the motion or
                                   application of any other Person, which seeks
                                   approval for or allowance of any claim, lien,
                                   security interest ranking equal or senior in
                                   priority to the claims, liens and security interests
                                   granted to the DIP Lender under the Financing
                                   Order, or with respect to the DIP Collateral or
                                   any such equal or prior claim, lien, or security
                                   interest shall be established in any manner,
                                   except, in any case, as expressly permitted under
                                   the Financing Order.

                               •   The Financing Order shall cease to be in full
                                   force and effect from and after the date of entry
                                   thereof by the Bankruptcy Court;

                               •   The occurrence of any default or event of default
                                   under the Financing Order and the continuance
                                   thereof after any grace or cure period provided
                                   in such order or granted by order of the
                                   Bankruptcy Court in the Bankruptcy Case;

                               •   The entry of an order which provides relief from
                                   the automatic stay otherwise imposed pursuant
                                   to Section 362 of the Bankruptcy Code, which
                                   order permits any creditor, other than the DIP
                                   Lender (other than any creditor having a Lien on
                                   specific equipment that is senior to the Lender),
                                   to realize upon, or to exercise any right or
                                   remedy with respect to, the Collateral;




                                   14
    Case 8-21-70611-reg       Doc 23    Filed 04/16/21     Entered 04/16/21 15:25:50




                                        •   Conversion of the Chapter 11 Case to a chapter
                                            7 case under the Bankruptcy Code, or dismissal
                                            of the Chapter 11 Case or any subsequent
                                            Chapter 7 case either voluntarily or involuntarily
                                            and the Obligations are not simultaneously
                                            indefeasibly paid in full;

                                        •   The Financing Order is modified, reversed,
                                            revoked, remanded, stayed, rescinded, vacated
                                            or amended on appeal or by the Bankruptcy
                                            Court without the prior written consent of the
                                            DIP Lender (and no such consent shall be
                                            implied from any other authorization or
                                            acquiescence by the DIP Lender);

                                        •   A trustee or an examiner with special powers is
                                            appointed pursuant to Section 1104 of the
                                            Bankruptcy Code;

                                        •   A chapter 11 plan is confirmed that does not
                                            provide for the payment in full in cash of all
                                            Obligations on the effective date thereof,
                                            together with releases, exculpations, waivers and
                                            indemnifications for the DIP Lender;

                                        •   The occurrence of a Change of Control


                                     DIP Agreement, ¶8.1.

Modification of the Automatic Stay   The automatic stay imposed under section 362(a) of the
Bankruptcy                           Bankruptcy Code will be modified as necessary to
                                     effectuate all of the terms, rights, benefits, privileges,
                                     remedies and provisions of the Financing Order, and the
Bankruptcy Rule 4001(b)(1)(B)(iii)   DIP Loan Documents including without limitation, to
                                     permit the DIP Lender to exercise all rights and
                                     remedies provided for in the DIP Loan Documents and
                                     take any and all actions provided therein, in each case,
                                     without further notice, application to, order of or
                                     hearing before the Bankruptcy Court.


                                     Financing Order, ¶24.




                                             15
      Case 8-21-70611-reg         Doc 23      Filed 04/16/21   Entered 04/16/21 15:25:50




 Bankruptcy Code Sections 506(c)        Without limiting the Carve-Out, the Debtor irrevocably
 and 552(b) Waivers                     waives and shall be prohibited from asserting (i) any
                                        surcharge claim, under section 506(c) of the Bankruptcy
                                        Code or otherwise, for any costs and expenses incurred
                                        in connection with the preservation, protection or
                                        enhancement of, or realization by the DIP Lender upon
                                        the DIP Collateral and no costs or expenses of
                                        administration that have been or may be incurred in the
                                        Chapter 11 Case at any time shall be charged against the
                                        DIP Lender or its respective claims or liens (including
                                        any claims or liens granted pursuant to the Financing
                                        Order), and (ii) the “equities of the case” exception
                                        under section 552(b) of the Bankruptcy Code in
                                        connection with the DIP Facility and the use of Cash
                                        Collateral.

                                        Financing Order, ¶15.


 Ratification of Prior Lender’s         Debtor ratifies the validity, enforceability and non-
 Secured Claims                         avoidability of Prior Lender’s liens, claims or security
                                        in the Prepetition Collateral.

                                        Financing Order, ¶12.
                                        DIP Agreement, ¶.


                     THE DEBTOR’S NEED FOR DIP FINANCING AND
                         EFFORTS TO OBTAIN DIP FINANCING

               27.     The Debtor, with the assistance of his advisors, analyzed his cash needs in

order to determine the liquidity levels necessary to maintain the Debtor’s operations and pay

administrative costs during the Chapter 11 Case to conclusion. The Debtor needs access to liquidity

through DIP Financing in on order to continue operating in the ordinary course and to effectuate

an efficient and expeditious restructuring.

               28.     Without access to the proposed DIP Facility, the Debtor would have

insufficient liquidity to continue to maintain and preserve his property and pay restructuring costs




                                                 16
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




associated with the Chapter 11 Case. Approval of the DIP Facility is thus necessary to ensure the

Debtor has sufficient working capital and liquidity and thus preserve and maintain the going

concern value of his assets.

               29.     The Debtor’s DIP Budget reflects the Debtor’s reasonable judgment and

conservative projections as to his cash needs to see the Chapter 11 Case to conclusion. In advance

of reaching out to potential financing providers, the Debtor undertook an analysis of how much

postpetition financing would be required during the Chapter 11 process. Based on this analysis,

the Debtor determined that he would require liquidity of approximately $85,000 to remain

adequately capitalized. The Debtor promptly began contacting parties that were most likely to fund

a DIP financing facility.

               30.     Given the circumstances, the Debtor provided diligence and engaged in

various conversations and negotiations with potential third-party lenders to achieve the best

possible terms for a DIP term loan facility. Unfortunately, the Debtor received no proposals. None

of the potential third-party lenders would provide the Debtor with executable postpetition

financing on an unsecured, junior-lien basis. After extensive, arm’s-length negotiations, the Debtor

was able to secure the proposed DIP Facility from the DIP Lender. Under the circumstances, no

other lender was willing to provide debtor-in-possession financing on better or more favorable

terms to the Debtor than the DIP Facility. The DIP Facility will provide a speedy path to emergence

and maximize value for all stakeholders.

                                     BASIS FOR RELIEF

               The DIP Financing Should be Approved Pursuant to Section 364(c) of the
               Bankruptcy Code.




                                                17
      Case 8-21-70611-reg       Doc 23      Filed 04/16/21     Entered 04/16/21 15:25:50




               31.    The Debtor proposes to obtain financing under the proposed DIP Facility

by providing security interests and liens as set forth above pursuant to section 364(c) of the

Bankruptcy Code. The statutory requirement for obtaining postpetition credit under section 364(c)

of the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to

obtain unsecured credit allowable under section 503(b)(1) of the [the Bankruptcy Code].” 11

U.S.C. § 364(c). See In re Crouse Grp. Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (holding that

secured credit under section 364(c)(2) of the Bankruptcy Code is authorized, after notice and

hearing, upon showing that unsecured credit cannot be obtained).

               32.    Courts generally have set forth a three-part test to determine whether a

debtor may obtain financing under section 364(c) of the Bankruptcy Code. Specifically, courts

consider whether:

                a.      the debtor is unable to obtain unsecured credit under section 364(b) (i.e.,
                        by allowing a lender only an administrative claim);

                b.      the credit transaction is necessary to preserve estate assets; and

                c.      the terms of the transaction are fair, reasonable, and adequate under the
                        circumstances of the debtor-borrower and the proposed lender.

 See, e.g., In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37–39 (Bankr. S.D.N.Y. 1990); Norris

 Square Civic Ass’n v. St. Mary Hosp. (In re St. Mary Hosp.), 86 B.R. 393, 401–02 (Bankr. E.D.

 Pa. 1988); Crouse, 71 B.R. at 549.

               33.    As described in greater detail below, the Debtor sought and marketed

alternative sources of postpetition financing to determine whether he could obtain debtor-in-

possession financing as an administrative expense. No parties were willing to provide postpetition

financing solely on an unsecured, administrative priority basis. Furthermore, the Debtor does not

believe he can adequately protect, preserve, and maximize the value of his estate without access




                                                18
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




to postpetition financing. Given the Debtor’s circumstances, the Debtor believes that the terms of

the DIP Facility are fair, reasonable, and adequate.

               34.     Where, as here, a debtor is unable to obtain unsecured credit, section

364(c)(1) of the Bankruptcy Code provides that the debtor may obtain credit secured by an

administrative expense claim having priority “over any or all administrative expenses of the kind

specified in section 503(b) or 507(b) of [the Bankruptcy Code].” 11 U.S.C. § 364(c)(1). As

described above, the Debtor is unable to obtain unsecured credit. Therefore, approving the

superpriority claims in favor of the DIP Lender is appropriate under the circumstances.

               The Debtor is Unable to Obtain Unsecured Credit

               35.     To show that credit is not obtainable on an unsecured basis, the Debtor need

only demonstrate “by a good faith effort that credit was not available” without the protections

afforded to potential lenders by subsections 364(c) or (d) of the Bankruptcy Code. Bray v.

Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co., Inc.), 789 F.2d 1085, 1088 (4th Cir.

1986); see also Anchor Savings, 99 B.R. at 120 n.4 (noting that the debtor satisfied the requirement

of section 364(d) by “approach[ing] all lenders reasonably likely to be willing to make a junior or

unsecured loan”); Ames, 115 B.R. at 37–40 (holding that the debtor must show that it made a

reasonable effort to seek other sources of financing under subsections 364(a) and (b) of the

Bankruptcy Code).Moreover, the Bankruptcy Code and courts do not require a debtor to “seek

credit from every possible lender before concluding that such credit is unavailable.” Snowshoe,

789 F.2d at 1088; see also In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (finding

that “it would be unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive

search for financing” where the debtor “suffers some financial stress and has little or no

unencumbered property”), aff’d sub nom. Anchor Savings, 99 B.R. at 117; In re Reading Tube




                                                19
      Case 8-21-70611-reg        Doc 23     Filed 04/16/21      Entered 04/16/21 15:25:50




Indus., 72 B.R. 329, 332 (Bankr. E.D. Pa. 1987) (“Given the ‘time is of the essence’ nature of this

type of financing, we would not require this or any debtor to contact a seemingly infinite number

of possible lenders.”); but see Crouse Grp., 71 B.R. at 550 (noting the “relative ease” of

establishing the unavailability of unsecured credit, but denying the motion where the debtor only

approached one potential lender, and did not contact two large prepetition lenders).

               36.     As noted above, after a marketing process for postpetition financing, the

Debtor believes that there are no alternative sources of financing reasonably available, and no

alternative sources of financing available on better terms than those being provided by the DIP

Facility. No party with whom the Debtor communicated as part of the marketing process, and no

other party that the Debtor was aware of, was interested in providing, or willing to provide,

postpetition financing on an unsecured basis. No party was willing to provide postpetition

financing on anything other than a secured basis with respect to substantially all of the Debtor’s

assets. Thus, providing the DIP Lender with a super-priority administrative claim and liens is

reasonable and appropriate here as it will allow the Debtor to obtain critical DIP financing he needs

and appropriately administer the Chapter 11 Case to conclusion. Therefore, the Debtor submits

that it satisfies the requirements of section 364 of the Bankruptcy Code that alternative credit on

more favorable terms be unavailable to the Debtor.

               The Scope of the Carve-Out Is Appropriate.

               37.     The Carve-Out does not directly or indirectly deprive the Debtor’ estate or

other parties in interest of possible rights and powers. Additionally, the Carve-Out protects against

administrative insolvency during the course of this chapter 11 case by ensuring that assets remain

for the payment of the Clerk of the Court and U.S. Trustee fees.




                                                 20
      Case 8-21-70611-reg       Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




               The Debtor Should be Authorized to Pay the Fees Required by the DIP
               Lender Under the DIP Loan Documents

               38.    In connection with negotiating the DIP Facility, the Debtor agreed, subject

to Court approval, to pay certain fees, expenses and other payments arising under the DIP Loan

Documents (the “DIP Payments”). Specifically, the Debtor will pay a 3% Commitment Fee for

funding of the DIP Facility and a 3% Exit Fee. The Debtor has also agreed to pay the fees and

expenses of the lender’s counsel as provided for in the DIP Loan Documents.

               39.    These fees are reasonable in the context of and the nature and extent of the

credit provided under the Debtor’s circumstances. The DIP Facility represents the most favorable

terms to the Debtor on which the DIP Lender would agree to make the DIP Facility available. The

Debtor considered the DIP Payments above when determining in his sound business judgment that

the DIP Facility constituted the best terms on which he could obtain the postpetition financing

necessary to continue his operations and prosecute this Chapter 11 Case to conclusion. Courts

routinely authorize a Debtor to pay amounts similar to those the Debtor proposes to pay, where

the associated financing is, in the debtor’s business judgment, beneficial to the Debtor’s estate.

See, e.g., In re Sungard Availability Serv’s Capital, Inc., No. 19-22915 (RDD) (Bankr. S.D.N.Y.

May 1, 2019) (approving upfront and commitment fees of 3% of the committed DIP amount and

2.5% of the average daily unused delayed draw, respectively); In re Nine West Holdings, Inc., No.

18-10947 (SCC) (Bankr. S.D.N.Y. April 4, 2018) (approving an upfront fee of 7.75% of the

aggregate commitments and an exit fee of 2.50% of the aggregate commitments); In re BCBG Max

Azria Global Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 28, 2017) (approving 3.5%

DIP closing fee).

               Good Faith under Section 364(e) of the Bankruptcy Code




                                               21
      Case 8-21-70611-reg          Doc 23    Filed 04/16/21      Entered 04/16/21 15:25:50




               40.      Section 364(e) of the Bankruptcy Code protects a good faith lender’s right

to collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) provides:

                        The reversal or modification on appeal of an authorization
                        under this section [364 of the Bankruptcy Code] to obtain
                        credit or incur debt, or of a grant under this section of a
                        priority or a lien, does not affect the validity of any debt so
                        incurred, or any priority or lien so granted, to an entity that
                        extended such credit in good faith, whether or not such entity
                        knew of the pendency of the appeal, unless such
                        authorization and the incurring of such debt, or the granting
                        of such priority or lien, were stayed pending appeal.

  11 U.S.C. § 364(e).

               41.      The DIP Facility is the result of (a) the Debtor’s reasonable and informed

determination that the DIP Lender offered the most favorable (and only) terms on which

postpetition financing was available for this chapter 11 case, and (b) extended arm’s-length, good

faith negotiations between the Debtor and the DIP Lender.

               42.      The Debtor submits that the terms and conditions of the DIP Facility are

fair and reasonable, and the proceeds of the DIP Loans will be used only for purposes that are

permissible under the Bankruptcy Code. Further, no consideration is being provided to any party

to the DIP Loan Documents other than as described herein. Accordingly, the Court should find

that the DIP Lender is a “good faith” lender within the meaning of section 364(e) of the Bankruptcy

Code and is entitled to all of the protections afforded by section 364(e) of the Bankruptcy Code.

               43.      The Debtor notes that the DIP Lender is represented by the firm of

Rosenberg & Estis, P.C. Rosenberg & Estis, P.C. is representing Mountbatten Equities, L.P., as




                                                  22
      Case 8-21-70611-reg         Doc 23     Filed 04/16/21      Entered 04/16/21 15:25:50




one of the plaintiffs in an action against the Residential Committee of the Board of Managers of

Printing House Condominium, AKAM Associates, Inc., and Douglas Elliman, LLC.

               44.     The plaintiffs include owners, lessors and sublessors of a commercial unit

in Printing House Condominium, which also includes residential units. The action re-asserts claims

against the condominium’s Residential Committee and management companies for improperly

and wrongfully charging the commercial unit for expenses and improvements that were

unauthorized and solely benefit residential units, and for improperly occupying or restricting

plaintiffs’ access to certain spaces in the building. The claims were initially asserted as

counterclaims that were discontinued without prejudice in a prior litigation.

               45.     The Board of Managers of Printing House Condominium recently filed a

complaint against Mountbatten Equities, L.P., and the Debtor to foreclose upon liens for unpaid

common charges, alleging that the Debtor resides at and is a tenant in possession of property

subject to foreclosure. Rosenberg & Estis, P.C. also is representing Mountbatten Equities, L.P., as

defendant in that action.

                      MODIFICATION OF THE AUTOMATIC STAY

               46.     Section 362 of the Bankruptcy Code provides for an automatic stay upon

the filing of a bankruptcy petition. The proposed Financing Order contemplates a modification of

the automatic stay (to the extent applicable) to permit the Debtor to (i) grant the security interests,

liens, and superpriority claims described above and to perform such acts as may be requested to

assure the perfection and priority of such security interests and liens and (ii) implement the terms

of the Financing Order.

               47.     Prior to payment in full of the DIP Obligations, upon the occurrence of an

Event of Default, the DIP Lender may file a notice for relief from the automatic stay and, provided




                                                  23
      Case 8-21-70611-reg         Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




that no party in interest files an objection to the notice within the five (5) day period on the basis

that no Event of Default has occurred and is continuing, then after expiration of five (5) days from

the notice, the DIP Lender may exercise all default-related rights and remedies against the DIP

Collateral without order of or application or motion to the Court and without restriction or restraint

by any stay under sections 362 and 105 of the Bankruptcy Code or otherwise, provided, however,

the only issue that may be raised by any party in opposition to such five (5) day notice for relief

from the automatic stay shall be whether in fact, an Event of Default has occurred and is

continuing; provided further that, if an Event of Default occurs as a result of the Debtor’ failure to

indefeasibly satisfy the DIP Obligations by the Stated Maturity Date (as defined in the DIP Loan

Documents), the Debtor and all other interested parties shall not have any challenge rights. In the

event a party in interest files an appropriate objection to a five (5) day notice for relief from the

automatic stay within the five (5) day period, the DIP Lender will take no action until a hearing

disposing of the objection (unless the objection is withdrawn or resolved prior to the hearing)

provided the hearing occurs within ten (10) days of the notice; otherwise, upon the expiration of

such ten (10) day period, the DIP Lender can, at its sole discretion, exercise all default-related

rights and remedies against the DIP Collateral without order of or application or motion to the

Court and without restriction or restraint by any stay under sections 362 and 105 of the Bankruptcy

Code or otherwise, in accordance with the foregoing provisions of this paragraph.

               48.     Stay modification provisions of this kind are ordinary and standard features

of post-petition debtor-in-possession financing orders, and are, in the Debtor’s business judgment,

reasonable under the circumstances. Accordingly, the Debtor respectfully requests that the Court

authorize the modification of the automatic stay in accordance with the terms set forth in the

Financing Order.




                                                 24
      Case 8-21-70611-reg         Doc 23     Filed 04/16/21     Entered 04/16/21 15:25:50




                        WAIVER OF BANKRUPTCY RULE 6004(h)

               49.     To implement the foregoing successfully, the Debtor requests that the Court

enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

6004(a), to the extent applicable, and that the Debtor has established cause to exclude such relief

from the 14-day stay period under Bankruptcy Rule 6004(h).

                                     MOTION PRACTICE

               50.     This Motion includes citations to the applicable rules and statutory

authorities upon which the relief requested herein is predicated and a discussion of their application

to the Motion. Accordingly, the Debtor submits that this Motion satisfies Local Bankruptcy Rule

9013-1(a).

                                             NOTICE

               51.     Notice of this Motion has been provided either by facsimile, electronic

transmission, overnight delivery, or hand delivery to: (a) the U.S. Trustee; (b) the Internal Revenue

Service; (c) counsel for the DIP Lender (e) the U.S. Attorney for the Eastern District of New York;

(f) all secured creditors; and (g) any other party entitled to notice pursuant to Rule 9013-1(d) of

the Local Rules.

                                         CONCLUSION

               WHEREFORE, the Debtor respectfully requests that the Court grant the relief

requested in this Motion and such other and further relief as may be just and proper, for all of

which no prior request has been made to this or any other court.

Dated: New York, New York
       April 15, 2021




                                                 25
Case 8-21-70611-reg   Doc 23   Filed 04/16/21   Entered 04/16/21 15:25:50




                                       ROSEN & ASSOCIATES, P.C.
                                       Proposed Counsel to the Debtor
                                          and Debtor-in-Possession

                                       By: Sanford P. Rosen

                                       747 Third Avenue
                                       New York, NY 10017-2803
                                       (212) 223-1100




                                  26
